t c memo united_states tax_court john k jorman jr and audrey jorman petitioners v commissioner of internal revenue respondent docket no filed date john k jorman pro_se brian m harrington for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions by the parties the issues for decision are whether petitioners are entitled to an itemized_deduction for moving_expenses whether john k jorman was engaged in a trade_or_business related to the real_estate industry during the year so as to allow for deductions under sec_162 and whether petitioners negligently filed their federal_income_tax return so as to render them liable for the accuracy-related_penalty imposed by sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the year in issue petitioners were husband and wife and filed a joint federal_income_tax return at the time that the petition was filed john k jorman resided in plainfield indiana and audrey jorman resided in indianapolis indiana references to petitioner are to john k jorman findings_of_fact during the year in issue petitioner was employed as a customer service supervisor with psi energy inc psi petitioner began his employment with psi on date in bloomington indiana when he started with psi he was living in indianapolis indiana he moved to an apartment in bloomington sometime in may or june of toward the end of petitioner was promoted and transferred to kokomo indiana which is approximately miles from bloomington his assignment with psi in kokomo began in january of prior to his transfer petitioner traveled to kokomo by car on several occasions to look for a place to live and eventually rented an apartment there he moved into this apartment in late date after his transfer was effective and before he moved into his apartment in kokomo petitioner resided with a friend in fishers indiana for weeks petitioner testified that he paid his friend dollar_figure per week or a total of dollar_figure for such lodging but offered no corroborating evidence on this point during this same time period he spent approximately dollar_figure per week on groceries and a total of dollar_figure for meals in restaurants there is insufficient evidence in the record to determine whether petitioner incurred any penalty for terminating his lease on the bloomington apartment in connection with the acquisition of the apartment in kokomo petitioner incurred expenses for new curtains and other furnishings during psi had in effect an employee relocation program part of which provided financial and other assistance to employees transferred from one company location to another petitioner qualified for benefits under this program evidenced by a miscellaneous expenses allowance agreement entered into by petitioner and psi on date although not exactly clear from the record it appears that petitioner received dollar_figure in relocation benefits directly or indirectly from psi as a result of his transfer from bloomington to kokomo included in the amount of relocation benefits received by petitioner were the following items amount_paid to third party for transportation and storage of household goods and personal effects dollar_figure amount_paid to petitioner for lodging incurred in his move from bloomington to kokomo dollar_figure amount_paid to petitioner for expenses_incurred in selling buying or leasing a residence dollar_figure the entire amount of the relocation benefits received by petitioner in was included in his form_w-2 wages and reported on petitioners' return on their return petitioners claimed an itemized moving_expense_deduction in the amount of dollar_figure computed as follows transportation and storage expenses in moving household goods and personal effects dollar_figure2 travel meals_and_lodging expenses in moving from old to new residence dollar_figure pre-move travel meals_and_lodging in looking for a new residence after getting a job incurred from dollar_figure expenses of settling an unexpired lease dollar_figure 2this amount was paid directly by psi to third parties on petitioner's behalf expenses of getting a new lease dollar_figure total claimed deduction dollar_figure in addition to his employment with psi during petitioner also maintains that he was in some trade_or_business related to the real_estate industry petitioner held licenses to appraise broker and sell real_estate during the year in issue a schedule c included with petitioners' return reflects the following items gross_receipts gross_income car and truck expenses office expense taxes and licenses other expenses materials journal total expenses net_loss -0- -0- dollar_figure big_number big_number big_number big_number petitioner provided little detail as to how the specific amounts of the deductions were computed he did testify that the automobile deduction related to a buick regal and a oldsmobile cutlass vehicles that were acquired by petitioners prior to he also testified that included in office expenses were items such as cable television services fees newspaper and magazine subscriptions and the costs of acquiring a sofa computer table and other items of furniture as well as a portion of the rent paid on his kokomo apartment petitioner maintained a separate bank account for the real_estate activity however most of the checks entered into evidence that were drawn on the account were made payable to cash petitioner described the nature of his real_estate activity for years prior to but provided no information concerning what he was doing in opinion respondent disallowed the entire moving_expense_deduction based upon lack of substantiation respondent disallowed all of the deductions claimed on the schedule c upon the ground that petitioner's real_estate activity did not constitute a trade_or_business within the meaning of sec_162 petitioners claim that they have satisfied all of the provisions of sec_217 and with the exception of certain psi records rely exclusively on petitioner's testimony to support the amount of the deduction claimed petitioner also claims that he was engaged in some real_estate business during and relies primarily upon his history of such activity in the years through respondent's determinations having been made in a notice_of_deficiency are presumed correct and petitioners bear the burden of proving such determinations to be erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 welch v helvering supra in addition a taxpayer is required to keep books_or_records to substantiate all deductions which are claimed sec_6001 sec_1_6001-1 income_tax regs where a taxpayer fails to produce any records to substantiate his deductions disallowance of the claimed deductions is proper williams v commissioner tcmemo_1986_ moving_expense_deduction ordinarily moving_expenses are considered nondeductible family and living_expenses however subject_to certain requirements neither relevant nor in dispute in this case sec_217 permits a deduction for all reasonable_moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work as an employee at a new principal_place_of_work whether a claimed moving expense is reasonable is a question of fact to be determined under the circumstances of the particular move sec_1_217-2 income_tax regs a taxpayer is required to prove the expenses_incurred see haberthier v commissioner tcmemo_1984_377 petitioners' proof in support of the disputed moving_expense_deduction consists of petitioner's testimony and records from psi relating to the amount of relocation benefits petitioner received after considering such evidence we find that petitioners are entitled to a moving_expense_deduction in the amount of dollar_figure schedule c deductions petitioner is no doubt connected in some fashion with the real_estate industry as evidenced by the licenses he holds and his activities in prior years however it is clear that petitioner was not engaged in any real_estate business during although petitioner testified as to what he did in other years he provided no explanation whatsoever regarding what his real_estate activity consisted of in the introduction of checks made payable to cash and drawn on some business account tells us little if anything about the nature of the activity in those instances where a check was made payable to a specific payee it appears that the transaction involved a personal rather than a business_expense in countless opinions far too numerous to cite including one involving petitioner this court has resolved dispute sec_3the deduction is computed as follows expenses_incurred for transportation of household goods dollar_figure plus two round trips by car from bloomington to kokomo for househunting at the standard mileage rate provided in revproc_90_59 1990_2_cb_644 round trips x miles per trip x dollar_figure5 per mile dollar_figure plus travel by car from bloomington to kokomo in connection with the move miles x dollar_figure5 dollar_figure plus total meal expenses for househunting and temporary quarters dollar_figure x dollar_figure dollar_figure 4in jorman v commissioner tcmemo_1994_613 we held that petitioner's real_estate activity was not engaged in with an actual and honest profit objective in so as to allow for deductions under sec_162 between taxpayers and the commissioner involving whether certain activities constituted trades_or_businesses for purposes of sec_162 in resolving such disputes we are required to focus upon the nature of the activity involved needless to say before we can determine whether an activity constitutes a trade_or_business we must know what the activity is in this case we have no idea what petitioner's real-estate-related activity was in without knowing the nature and the extent of the underlying activity we cannot determine whether such activity was conducted by petitioner regularly and with continuity with the primary purpose of earning a profit absent such findings we are unable to conclude that petitioner was engaged in a real- estate-related trade_or_business during see 480_us_23 because petitioner has failed to meet his burden of proving that the deductions in dispute relate to expenses paid_or_incurred in connection with an activity that constitutes a trade_or_business respondent's adjustments disallowing the deductions are sustained accuracy-related_penalty respondent determined that petitioners were liable for the accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for the year sec_6662 and b imposes a penalty on any portion of an underpayment which is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 respondent's determination is presumed correct and petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty under sec_6662 rule a welch v helvering supra pincite 58_tc_757 petitioners produced little substantiating evidence in support of the moving_expense_deduction in dispute in this matter furthermore they failed to explain why all but one of the components of the deduction were in excess of what substantiating evidence they did produce likewise petitioners produced substantiating evidence for only a small portion of the deductions claimed on the schedule c had we resolved the trade_or_business issue in favor of petitioners most of the deductions would have been denied for lack of substantiation anyway given petitioners' prior experience in this court they were no doubt aware that the production of substantiating evidence was expected and necessary to support their claimed entitlement to the deductions in dispute we can only conclude that their failure to produce substantiating evidence results from their failure to have maintained adequate books_and_records as required by sec_6001 and the corresponding regulation in our view petitioners' failure to explain the excessive deductions claimed along with their recordkeeping deficiencies constitute at least a careless disregard of rules or regulations within the meaning of sec_6662 and c which renders them liable for the penalty imposed by sec_6662 and we so hold to reflect the foregoing decision will be entered under rule
